556 Pa. 97 (1999)
726 A.2d 1058
Steve D. FERRERO, Appellant,
v.
WORKERS' COMPENSATION APPEAL BOARD (CH & D ENTERPRISES), Appellee.
Supreme Court of Pennsylvania.
Argued March 8, 1999.
Decided April 19, 1999.
Alexander J. Pentecost, Amiel B. Caramanna, Jr., Elizabeth A. Gebhardt, Pittsburgh, for Steve D. Ferrero.
David Hawkins, Secretary, Amber M. Kenger, Mechanicsburg, for WCAB.
*98 Joseph S. Weimer, Pittsburgh, for CH & D Enterprises.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.
Prior report: Pa.Cmwlth., 706 A.2d 1278.

ORDER
PER CURIAM:
AND NOW, this 19th day of April, 1999, the appeal is dismissed as improvidently granted.